297 S.E.2d 403 (1982)
307 N.C. 129
STATE of North Carolina
v.
Bennie Carsell WILHITE.
STATE of North Carolina
v.
John Edgar RANKIN.
STATE of North Carolina
v.
Ralph Wayne RANKIN.
Supreme Court of North Carolina.
November 3, 1982.
E. Raymond Alexander, Jr., Greensboro, for defendant.
Thomas B. Wood, Asst. Atty. Gen., Raleigh, for the State.
Defendant Wilhite's notice of appeal and petition for writ of certiorari to review, 58 N.C.App. 654, 294 S.E.2d 396, the decision of the Court of Appeals. Attorney General's motion to dismiss the appeal for lack of significant public interest. Allowed. Petition denied.